Per Curiam.

The admission of merchants’, shop-keepers’, and tradesmen’s books, and the oath of the parties themselves, to prove the entries, are deviations from the strict principles of the common law, and only allowed in favour of mercantile and regular transactions, under an express act of the legislature. It is, therefore, the duty of the court, to see, that nothing but what is fair and regular should go to the jury; and wherever there is any departure from the usual and established rules of business, to require other proof than such entries. In the present case, these entries are out of the usual course, and by no means regular. They have, at least, a suspicious appearance, and ought not to be permitted to go to a jury.* The plaintiff, however, may rely on other evidence in support of his account, if he pleases.
Nonsuit suffered.
Present, Heyward and Grimke, Justices.

 In the case of Cook and Thompson, tried before Pendleton, J. a new book of entries was rejected, because it bad the appearance of being; fabricated ft" the purpose.